 1 NOTICE: This opinion is subject to formal revision before publication in the Board volumes of NLRB decisions. Readers are requested to notify the Executive Secretary, National Labor Relations Board, rors so that corrections can be included in the bound volumes. Beverly EnterprisesÐPennsylvania, Inc., d/b/a Grandview Health Care and Service Employees International Union, Local 585, AFL±CIO, 
CLC. Cases 6±CA±26320 and 6±CA±27198 October 15, 1996 DECISION AND ORDER BY CHAIRMAN GOULD AND MEMBERS BROWNING AND FOX Pursuant to a charge and amended charge filed in spectively, and a charge filed in Case 6±CA±27198 on April 11, 1995, the General Counsel of the National Labor Relations Board issued a consolidated amended 
ent has violated Section 8(a)(5) and (1) of the National Labor Relations Act by refusing the Union's request to bargain following the Union's certification in Case 6± RC±10978. (Official notice is taken of the ``record'' in the representation proceeding as defined in the Board's 
Rules and Regulations, Secs. 102.68 and 102.69(g); Frontier Hotel
mitting in part and denying in part the allegations in the consolidated complaint. tion for Summary Judgment. On July 12, 1996, the 
Board issued an order transferring the proceeding to the Board and a Notice to Show Cause why the motion ent filed a response. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. Ruling on Motion for Summary Judgment spondent admits its refusal to bargain, but attacks the 
validity of the certification on the basis of the Board's spondent's licensed practical nurses employed as charge nurses are not statutory supervisors. All representation issues raised by the Respondent tation proceeding. The Respondent does not offer to viously unavailable evidence, nor does it allege any special circumstances that would require the Board to 
ceeding. We therefore find that the Respondent has not raised any representation issue that is properly litigable in this unfair labor practice proceeding. See Pittsburgh Plate Glass Co. v. NLRB, 313 U.S. 146, 162 (1941). ment. On the entire record, the Board makes the following FINDINGS OF FACT I. JURISDICTION fices and places of business located throughout the United States, including a facility located in Oil City, tution in the operation of a nursing home providing in-patient medical and professional care and services for ducting its business operations described above, de-


ity goods valued in excess of $5000 directly from 
points outside the Commonwealth of Pennsylvania. We 
find that the Respondent is an employer engaged in 
commerce within the meaning of Section 2(6) and (7) 
of the Act and a health care institution within the 
meaning of Section 2(14) of the Act, and that the 
Union is a labor organization within the meaning of 
Section 2(5) of the Act. II. ALLEGED UNFAIR LABOR PRACTICES A. The Certification Following the election held January 27, 1994, the Union was certified on March 11, 1994,1 
ees in the following appropriate unit: 1 On August 24, 1994, subsequent to the certification, the Board issued an order granting the Respondent's request for reconsideration of the Board's previous denial of the Respondent's request for re-
view of the Acting Regional Director's Decision and Direction of 
Election and remanding to the Regional Director for reconsideration 
in light of the Supreme Court's decision in NLRB v. Health Care & Retirement Corp., 511 U.S. 571 (1994). The Regional Director 

gional Director's prior finding that the Respondent's charge nurses 

nied the Respondent's request for review. resentation case, and Member Fox agree that review of the Regional 
Director's Supplemental Decision and Order was correctly denied. 



gional Director in light of the Supreme Court's intervening decision 
in NLRB v. Health Care & Retirement Corp., and that the remand expressly contemplated a possible reopening of the record, there was 
no error in the Regional Director's reliance on evidence introduced 

ployer's nursing facility after the close of the initial hearing in 1993. 322 NLRB No. 54  2 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD tical nurses employed by the Employer at its Oil City, Pennsylvania, facility; excluding the medical records coordinator, registered nurses, service and maintenance employees, office clerical employees, management employees, casual and temporary 
employees and guards, professional employees and supervisors as defined in the Act. The Union continues to be the exclusive representative under Section 9(a) of the Act. B. Refusal to Bargain About March 16, 1994, and February 6, 1995, the Union requested the Respondent to bargain, and, since April 4, 1994, the Respondent has refused. We find that this refusal constitutes an unlawful refusal to bar-gain in violation of Section 8(a)(5) and (1) of the Act. CONCLUSION OF LAW sive collective-bargaining representative of employees 
in the appropriate unit, the Respondent has engaged in unfair labor practices affecting commerce within the meaning of Section 8(a)(5) and (1) and Section 2(6) and (7) of the Act. REMEDY tion 8(a)(5) and (1) of the Act, we shall order it to cease and desist, to bargain on request with the Union, derstanding in a signed agreement. ices of their selected bargaining agent for the period 
spondent begins to bargain in good faith with the Union. Mar-Jac Poultry Co., 136 NLRB 785 (1962); Lamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328 F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817 (1964); Burnett Construction Co., 149 NLRB 1419, 1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965). ORDER The National Labor Relations Board orders that the Respondent, Beverly EnterprisesÐPennsylvania, Inc. sylvania, its officers, agents, successors, and assigns, shall 1. Cease and desist from (a) Refusing to bargain with Service Employees International Union, Local 585, AFL±CIO, CLC as the exclusive bargaining representative of the employees in 
the bargaining unit. (b) In any like or related manner interfering with, restraining, or coercing employees in the exercise of 
the rights guaranteed them by Section 7 of the Act. 2. Take the following affirmative action necessary to effectuate the policies of the Act. sive representative of the employees in the following 

ment, and if an understanding is reached, embody the 
understanding in a signed agreement: 
tical nurses employed by the Employer at its Oil 
City, Pennsylvania, facility; excluding the medical 
records coordinator, registered nurses, service and 
maintenance employees, office clerical employees, 
management employees, casual and temporary 
employees and guards, professional employees 
and supervisors as defined in the Act. (b) Within 14 days after service by the Region, post at its facility in Oil City, Pennsylvania, copies of the 
attached notice marked ``Appendix.''2 Copies of the notice, on forms provided by the Regional Director for 


spondent and maintained for 60 consecutive days in 
conspicuous places including all places where notices 
to employees are customarily posted. Reasonable steps 

tices are not altered, defaced, or covered by any other material. In the event that, during the pendency of these proceedings, the Respondent has gone out of 

ceedings, the Respondent shall duplicate and mail, at 
its own expense, a copy of the notice to all current 

spondent at any time since April 7, 1994. (c) Within 21 days after service by the Region, file with the Regional Director a sworn certification of a 
responsible official on a form provided by the Region 2 If this Order is enforced by a judgment of a United States court of appeals, the words in the notice reading ``Posted by Order of the National Labor Relations Board'' shall read ``Posted Pursuant to a Judgment of the United States Court of Appeals Enforcing an Order 
of the National Labor Relations Board.''  GRANDVIEW HEALTH CARE•attesting to the steps that the Respondent has taken to WE WILL NOT refuse to bargain with Service Em-•3 comply. Dated, Washington, D.C. October 15, 1996 llllllllllllllllll William B. Gould IV, Chairman llllllllllllllllll Margaret A. Browning, Member llllllllllllllllll Sarah M. Fox, Member (SEAL) NATIONAL LABOR RELATIONS BOARD APPENDIX NOTICE TO EMPLOYEES•POSTED BY ORDER OF THE•NATIONAL LABOR RELATIONS BOARD•An Agency of the United States Government•ployees International Union, Local 585, AFL±CIO, CLC as the exclusive representative of the employees 
in the bargaining unit. WE WILL NOT in any like or related manner interfere with, restrain, or coerce you in the exercise of the 
rights guaranteed you by Section 7 of the Act. WE WILL, on request, bargain with the Union and put in writing and sign any agreement reached on 
terms and conditions of employment for our employees 
in the bargaining unit: 

sylvania, facility; excluding the medical records 



ployees and guards, professional employees and 
supervisors as defined in the Act. BEVERLY ENTERPRISESÐP ENNSYLVANIA, INC. GRANDVIEW HEALTHD/B/A The National Labor Relations Board has found that we CARE CENTER dered us to post and abide by this notice. 